            Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 1 of 7 PageID #: 141
                                                                                               CLOSED,JURY
                                       U.S. District Court
                            Eastern District of Virginia − (Richmond)
                        CIVIL DOCKET FOR CASE #: 3:19−cv−00897−JAG

Cobb v. Anthem Inc., et al                                     Date Filed: 12/04/2019
Assigned to: District Judge John A. Gibney, Jr                 Date Terminated: 03/06/2020
Demand: $75,000                                                Jury Demand: Plaintiff
Cause: 15:2(a) Fair Labor Standards Act                        Nature of Suit: 710 Labor: Fair Standards
                                                               Jurisdiction: Federal Question
Plaintiff
Shelita Cobb                                     represented by Jason Travis Brown
                                                                JTB Law Group LLC
                                                                155 2nd Street
                                                                Suite 4
                                                                Jersey City, NJ 07302
                                                                **NA**
                                                                (201) 630−0000
                                                                Fax: (855) 582−5297
                                                                Email: jtb@jtblawgroup.com
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                               Lotus Cannon
                                                               Brown LLC
                                                               111 Town Square Place
                                                               Suite 400
                                                               Jersey City, NJ 07310
                                                               **NA**
                                                               (877) 561−0000
                                                               Fax: (855) 582−5297
                                                               Email: lotus.cannon@jtblawgroup.com
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Nicholas Raymond Conlon
                                                               Brown LLC
                                                               111 Town Square Place
                                                               Suite 400
                                                               Jersey City, NJ 07310
                                                               **NA**
                                                               877−561−0000
                                                               Fax: 855−582−5297
                                                               Email: nicholasconlon@jtblawgroup.com
                                                               LEAD ATTORNEY
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Curtis Daniel Cannon
                                                               Goldberg & Finnegan LLC
            Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 2 of 7 PageID #: 142
                                                            8401 Colesville Road
                                                            #630
                                                            Silver Spring, MD 20910
                                                            301−589−2999
                                                            Fax: 301−589−2644
                                                            Email: ccannon@goldbergfinnegan.com
                                                            ATTORNEY TO BE NOTICED

Plaintiff
Lawanda Price                                 represented by Jason Travis Brown
                                                             JTB Law Group LLC
                                                             155 2nd Street
                                                             Suite 4
                                                             Jersey City, NJ 07302
                                                             NA
                                                             (201) 630−0000
                                                             Fax: (855) 582−5297
                                                             Email: jtb@jtblawgroup.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                            Lotus Cannon
                                                            Brown LLC
                                                            111 Town Square Place
                                                            Suite 400
                                                            Jersey City, NJ 07310
                                                            NA
                                                            (877) 561−0000
                                                            Fax: (855) 582−5297
                                                            Email: lotus.cannon@jtblawgroup.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Nicholas Raymond Conlon
                                                            Brown LLC
                                                            111 Town Square Place
                                                            Suite 400
                                                            Jersey City, NJ 07310
                                                            NA
                                                            877−561−0000
                                                            Fax: 855−582−5297
                                                            Email: nicholasconlon@jtblawgroup.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Curtis Daniel Cannon
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Plaintiff
            Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 3 of 7 PageID #: 143
Corey Cado                                    represented by Jason Travis Brown
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                           Lotus Cannon
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Nicholas Raymond Conlon
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Curtis Daniel Cannon
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Janie Wiggington                              represented by Jason Travis Brown
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                           Lotus Cannon
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Nicholas Raymond Conlon
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Curtis Daniel Cannon
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Joseph H. Beasley                             represented by Jason Travis Brown
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                           Lotus Cannon
            Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 4 of 7 PageID #: 144
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Nicholas Raymond Conlon
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Curtis Daniel Cannon
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Anthem, Inc.                                  represented by Ashley Zeiler Hager
                                                             Troutman Sanders LLP (GA−NA)
                                                             600 Peachtree St NE
                                                             Suite 3000
                                                             Atlanta, GA 30308−2216
                                                             **NA**
                                                             (404) 885−3428
                                                             Fax: (404) 962−6580
                                                             Email: ashley.hager@troutman.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                            David Edward Constine , III
                                                            Troutman Sanders LLP (Richmond)
                                                            P. O. Box 1122
                                                            Richmond, VA 23218−1122
                                                            (804) 697−1258
                                                            Fax: 804−698−5131
                                                            Email: david.constine@troutmansanders.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Alan Durrum Wingfield
                                                            Troutman Sanders LLP (Richmond)
                                                            Troutman Sanders Bldg
                                                            1001 Haxall Point
                                                            PO Box 1122
                                                            Richmond, VA 23219
                                                            (804) 697−1200
                                                            Email: alan.wingfield@troutmansanders.com
                                                            ATTORNEY TO BE NOTICED

                                                            Harrison Scott Kelly
                                                            Troutman Sanders LLP (Richmond)
                                                            1001 Haxall Point
                                                            Suite 1500
                                                            Richmond, VA 23219
              Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 5 of 7 PageID #: 145
                                                                           (804) 697−2202
                                                                           Fax: (804) 697−1339
                                                                           Email: scott.kelly@troutmansanders.com
                                                                           ATTORNEY TO BE NOTICED

Defendant
Anthem Companies, Inc.                                    represented by Ashley Zeiler Hager
TERMINATED: 02/05/2020                                                   (See above for address)
                                                                         LEAD ATTORNEY
                                                                         PRO HAC VICE
                                                                         ATTORNEY TO BE NOTICED

                                                                           David Edward Constine , III
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

                                                                           Alan Durrum Wingfield
                                                                           (See above for address)
                                                                           ATTORNEY TO BE NOTICED

                                                                           Harrison Scott Kelly
                                                                           (See above for address)
                                                                           ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 12/04/2019       Ï1   Complaint ( Filing fee $ 400, receipt number 0422−6967980.), filed by Shelita Cobb. (Attachments:
                       # 1 Civil Cover Sheet Civil Cover Sheet, # 2 Exhibit Consent to Sue)(Cannon, Curtis) (Main
                       Document 1 replaced on 12/4/2019) (tjoh, ). (Entered: 12/04/2019)

 12/04/2019       Ï2   Proposed Summons for The Anthem Companies, Inc. by Shelita Cobb. (Cannon, Curtis) (Entered:
                       12/04/2019)

 12/04/2019       Ï3   Proposed Summons for Anthem, Inc. by Shelita Cobb. (Cannon, Curtis) (Entered: 12/04/2019)

 12/04/2019        Ï   Initial Case Assignment to District Judge John A. Gibney, Jr. (tjoh, ) (Entered: 12/04/2019)

 12/04/2019       Ï4   Summons Issued as to Anthem Companies, Inc., Anthem, Inc.. NOTICE TO ATTORNEY: Remove
                       header and print out two electronically issued summons and one copy of the attachments for each
                       defendant to be served with the complaint. (tjoh, ) (Entered: 12/04/2019)

 12/20/2019       Ï5   MOTION for Extension of Time to Respond to Plaintiff's Complaint−Unopposed by Anthem
                       Companies, Inc., Anthem, Inc.. (Attachments: # 1 Proposed Order)(Constine, David) (Entered:
                       12/20/2019)

 12/20/2019       Ï6   Financial Interest Disclosure Statement (Local Rule 7.1) by Anthem Companies, Inc.. (Constine,
                       David) (Entered: 12/20/2019)

 12/20/2019       Ï7   Financial Interest Disclosure Statement (Local Rule 7.1) by Anthem, Inc.. (Constine, David)
                       (Entered: 12/20/2019)

 12/23/2019       Ï8   ORDER that upon motion of the Defendant Anthem, Inc. and The Anthem Companies, Inc. it is
                       hereby ORDERED that the time for Defendants to serve their response to the Complaint is hereby
                       enlarged until January 29, 2020. Signed by District Judge John A. Gibney, Jr. on 12/23/2019. (jsmi,
         Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 6 of 7 PageID #: 146
                    ) (Entered: 12/23/2019)

12/27/2019    Ï9    Motion to appear Pro Hac Vice by Jason Brown and Certification of Local Counsel Curtis Cannon
                    Filing fee $ 75, receipt number 0422−7001010. by Shelita Cobb. (Cannon, Curtis) (Entered:
                    12/27/2019)

12/27/2019   Ï 10   Motion to appear Pro Hac Vice by Lotus Cannon and Certification of Local Counsel Curtis Cannon
                    Filing fee $ 75, receipt number 0422−7001016. by Shelita Cobb. (Cannon, Curtis) (Entered:
                    12/27/2019)

12/27/2019   Ï 11   Motion to appear Pro Hac Vice by Nicholas Conlon and Certification of Local Counsel Curtis
                    Cannon Filing fee $ 75, receipt number 0422−7001019. by Shelita Cobb. (Cannon, Curtis) (Entered:
                    12/27/2019)

12/31/2019   Ï 12   ORDER granting 9 Motion for Pro hac vice Appointed Jason Travis Brown for Shelita Cobb.
                    Signed by District Judge John A. Gibney, Jr on 12/31/2019. (tjoh, ) (Entered: 12/31/2019)

01/02/2020   Ï 13   ORDER granting 10 Motion for Pro hac vice Appointed Lotus Cannon for Shelita Cobb. Signed by
                    District Judge John A. Gibney, Jr on 12/31/2019. (tjoh, ) (Entered: 01/02/2020)

01/02/2020   Ï 14   ORDER granting 11 Motion for Pro hac vice Appointed Nicholas Raymond Conlon for Shelita
                    Cobb. Signed by District Judge John A. Gibney, Jr on 12/31/2019. (tjoh, ) (Entered: 01/02/2020)

01/24/2020   Ï 15   Motion to appear Pro Hac Vice by Ashley Zeiler Hager and Certification of Local Counsel David E.
                    Constine, III Filing fee $ 75, receipt number 0422−7040497. by Anthem Companies, Inc., Anthem,
                    Inc.. (Constine, David) (Entered: 01/24/2020)

01/27/2020   Ï 16   ORDER granting 15 Motion for Pro hac vice Appointed Ashley Zeiler Hager for Anthem
                    Companies, Inc. and Anthem, Inc. Signed by District Judge John A. Gibney, Jr on 01/27/2020.
                    (tjoh, ) (Entered: 01/27/2020)

01/29/2020   Ï 17   NOTICE of Appearance by Alan Durrum Wingfield on behalf of Anthem Companies, Inc.,
                    Anthem, Inc. (Wingfield, Alan) (Entered: 01/29/2020)

01/29/2020   Ï 18   NOTICE of Appearance by Harrison Scott Kelly on behalf of Anthem Companies, Inc., Anthem,
                    Inc. (Kelly, Harrison) (Entered: 01/29/2020)

01/29/2020   Ï 19   MOTION to Dismiss for Lack of Jurisdiction (Lack of Personal Jurisdiction Pursuant to Fed. R.
                    Civ. P. 12(b)(2)) by Anthem Companies, Inc., Anthem, Inc.. (Wingfield, Alan) (Entered:
                    01/29/2020)

01/29/2020   Ï 20   Memorandum in Support re 19 MOTION to Dismiss for Lack of Jurisdiction (Lack of Personal
                    Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(2)) filed by Anthem Companies, Inc., Anthem, Inc..
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Wingfield, Alan) (Entered: 01/29/2020)

01/29/2020   Ï 21   MOTION to Sever by Anthem Companies, Inc., Anthem, Inc.. (Wingfield, Alan) (Entered:
                    01/29/2020)

01/29/2020   Ï 22   Memorandum in Support re 21 MOTION to Sever filed by Anthem Companies, Inc., Anthem, Inc..
                    (Wingfield, Alan) (Entered: 01/29/2020)

02/04/2020   Ï 23   Joint MOTION to Dismiss WITHOUT Prejudice by Shelita Cobb. (Attachments: # 1 Proposed
                    Order)(Cannon, Curtis) (Entered: 02/04/2020)

02/04/2020   Ï 24   NOTICE of Consent to Join Suit as a Party Plaintiff by Lawanda Price (Cannon, Curtis) Modified
                    on 2/11/2020 to correct text(tjoh, ). (Entered: 02/04/2020)

02/05/2020   Ï 25   ORDER DISMISSING COUNT II OF COMPLAINT WITHOUT PREJUDICE AND
                    DISMISSING THE ANTHEM COMPANIES, INC. AS A DEFENDANT. The Court has received
         Case 1:20-cv-00820-SEB-DLP Document 36 Filed 03/13/20 Page 7 of 7 PageID #: 147
                    and considered the parties' Joint Motion to Dismiss Plaintiffs Fair Credit Reporting Act Claim
                    without Prejudice and to Dismiss The Anthem Companies, Inc. as a Defendant. Having considered
                    the Motion, the Court hereby GRANTS the Motion and orders as follows: Plaintiffs claim under the
                    Fair Credit Reporting Act (Count II) is dismissed without prejudice, with each side bearing its own
                    attorneys' fees and costs; The Anthem Companies, Inc. is dismissed as a Defendant in this case; and
                    Defendants' Motion to Sever (ECF No. 21) is denied as moot. Signed by District Judge John A.
                    Gibney, Jr on 02/05/2020. (tjoh, ) (Entered: 02/05/2020)

02/10/2020   Ï 26   Consent MOTION for Extension of Time to File Response/Reply to Defendants' Motion to Dismiss
                    by Shelita Cobb. (Attachments: # 1 Proposed Order)(Cannon, Curtis) (Entered: 02/10/2020)

02/10/2020   Ï 27   NOTICE of Consent to Join Suit as a Party Plaintiff by Corey Cado (Cannon, Curtis) Modified on
                    2/12/2020 (tjoh, ). (Entered: 02/10/2020)

02/11/2020   Ï 28   CONSENT ORDER granting 26 Motion for Extension of Time to File Response/Reply re 19
                    MOTION to Dismiss for Lack of Jurisdiction (Lack of Personal Jurisdiction Pursuant to Fed. R.
                    Civ. P. 12(b)(2)) Responses due by 2/26/2020; Replies due by 3/10/2020. Signed by District Judge
                    John A. Gibney, Jr on 02/11/2020. (tjoh, ) (Entered: 02/11/2020)

02/12/2020   Ï 29   NOTICE of Consent to Join Suit as a Party Plaintiff by Janie Wiggington (Cannon, Curtis)
                    Modified on 2/12/2020 to correct textg(tjoh, ). (Entered: 02/12/2020)

02/12/2020   Ï 30   NOTICE of Consent to Join Suit as a Party Plaintiff by Joseph H. Beasley (Cannon, Curtis)
                    Modified on 2/12/2020 to correct text(tjoh, ). (Entered: 02/12/2020)

02/24/2020   Ï 31   Joint MOTION for Extension of Time to File Response/Reply by Shelita Cobb. (Attachments: # 1
                    Proposed Order)(Cannon, Curtis) (Entered: 02/24/2020)

02/25/2020   Ï 32   CONSENT ORDER GRANTING PLAINTIFF AN EXTENSION OF TIME To FILE RESPONSE
                    TO DEFENDANT'S MOTION TO DISMISS − Granting 31 Motion for Extension of Time to File
                    Response/Reply re 19 MOTION to Dismiss for Lack of Jurisdiction (Lack of Personal Jurisdiction
                    Pursuant to Fed. R. Civ. P. 12(b)(2)) Responses due by 3/4/2020 Replies due by 3/18/2020. Signed
                    by District Judge John A. Gibney, Jr on 02/25/2020. (tjoh, ) (Entered: 02/25/2020)

03/04/2020   Ï 33   Joint MOTION to Transfer Case to Southern District of Indiana by Anthem, Inc.. (Attachments: # 1
                    Proposed Order)(Constine, David) (Entered: 03/04/2020)

03/04/2020   Ï 34   Memorandum in Support re 33 Joint MOTION to Transfer Case to Southern District of Indiana
                    filed by Anthem, Inc.. (Constine, David) (Entered: 03/04/2020)

03/06/2020   Ï 35   ORDER − Upon the joint motion by Defendant, Anthem, Inc., by its counsel, and Plaintiff, Shelita
                    Cobb, by her counsel, and for good cause shown, it is hereby ORDERED: That this matter be
                    transferred to the Southern District of Indiana; and That Defendant' s Motion to Dismiss for Lack of
                    Personal Jurisdiction Pursuant to Fed.R.Civ.P. 12(b)(2) is moot. Signed by District Judge John A.
                    Gibney, Jr on 03/06/2020. (tjoh, ) (Entered: 03/06/2020)

03/06/2020     Ï    Case transferred to District of Southern District of Indiana. Electronic copy of transfer order, and
                    docket sheet sent. (tjoh, ) (Entered: 03/13/2020)
